Citation Nr: 9905674	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-22 580	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a program of vocational rehabilitation 
services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1941 to July 1945.

2.  In March 1996, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of his claim, and thus his 
appeal, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).

In March 1996, VA received a communication from the veteran 
in which he stated "please withdraw (cancel) my applications 
because of the long time it will take to process.  
Furthermore, I am certain there are others with more urgent 
needs that you can devote your time."

The Board finds that the appellant has withdrawn his claim of 
entitlement to a program of vocational rehabilitation 
services and this appeal.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The veteran's appeal is dismissed.




		
M. W. GREENSTREET
	Member, Board of Veterans' Appeals

- 2 -


